Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is ‘receiver unit” in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 recites the limitation "the measurements" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, 9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over McMakin (US7844081) in view of Adato (US10521646B2).
Consider claim 1, McMakin discloses a radar system for monitoring an area in a (fig. 1 discloses a human subject walking through the corridor of a building or an entranced to a secured area. Col. 8, lines 23-25 disclose monitoring a corridor or a secured area of a building): at least one antenna array comprising a plurality of electromagnetic antennas (col. 3, lines 3-5 discloses an imaging system comprising a two-dimensional antenna array that includes a plurality of antenna elements); a transmitter subsystem for applying RF (radio-frequency) signals to said plurality of electromagnetic antennas (col. 3, lines 5-7 discloses The antenna array of this embodiment is dimensioned to transmit electromagnetic radiation to a human Subject moving on foot in front of the antenna array); a receiver unit for receiving RF signals from said plurality of electromagnetic antennas (col. 3, lines 5-9 disclose the antenna array is dimensioned to receive a portion of the transmitted electromagnetic radiation reflected by the human subject); and at least one processor, wherein the at least one processor is configured to: convert the received RF signals into one or more images (col. 3, lines 11-15 disclose the transceiver system includes a Switching system configured to selectively activate one of the antenna elements for transmission and another one or more of the antenna elements for reception and to produce image databased on the received portion. Fig. 3 discloses processor 332); analyze the one or more images based on object identification method or movement tracking method to generate data (col. 7, lines 6-8 disclose the series of images produced from the image data sets can be analyzed to determine the identity of the subject being imaged), said data comprises one or more of: number of said one or more objects in said area, the type of said objects; movements of said one or more objects in said area (col. 3, lines 8-14 discloses the bio metrics (such as anthropometric measurements) that are characteristic of the particular human subject can be used to identify the subject. Further, the biometrics used to identify the subject can be dynamic in nature, and may include for example the subject's gestures, gait, posture, and other such characteristic body movements). 
McMakin fails to disclose that the area being monitored is a retail environment.
However, Adato discloses monitoring an area in a retail environment (col. 1, lines 50-52 disclose monitoring retail establishments using image processing and supporting sensors).
It would have been obvious at the time of the effective filing date of the application to modify McMakin to incorporate the teachings of Adato to use the radar system as taught by Adato to monitor an area in a retail environment, for the benefits of tracking the inventory of products.
Consider claim 2, McMakin discloses the system of claim 1 wherein said one or more objects are one or more customers and wherein the at least one processor is configured to identify these one or more customers and the movement of these customers (col. 3, lines 8-14 discloses the bio metrics (such as anthropometric measurements) that are characteristic of the particular human subject can be used to identify the subject. Further, the biometrics used to identify the subject can be dynamic in nature, and may include for example the subject's gestures, gait, posture, and other such characteristic body movements).
Consider claim 7, McMakin  fails to disclose the system of claim 1, wherein said area comprises one or more shelves holding one or more items and wherein the at least one processor is configured to estimate the occupancy of items on the shelf over time.  
However, Adato discloses area comprising one or more shelves holding one or more items and wherein the at least one processor is configured to estimate the occupancy of items on the shelf over time (Fig. 45, step 4505 disclose analyzing the image data to determine an actual placement of the plurality of product types on the shelves of the plurality of retail stores). 
It would have been obvious at the time of the effective filing date of the application to modify McMakin to incorporate the teachings of Adato to include the above limitation. The motivation would be to improve the inventory management in the retail store.
Consider claim 9, McMakin discloses the system of claim 1 wherein said at least one antenna array is a MIMO (Multiple Input Multiple Output) antenna array (see fig. 6 disclose multiple transmit and receive antennas).  
Claim 12 is rejected using the same rationale that was used for the rejection of claim 1.
Consider claim 13, Although McMakin discloses the method wherein said objects are human subject (i.e. customer) (Fig. 1 discloses a human subject walking through the corridor of a building or an entranced to a secured area), McMakin fails to disclose said objects are items on shelves in said area.
However, Adato discloses disclose the method wherein said objects are items on shelves said area (Fig. 21A discloses analyzing image depicting a shelf to identify a product).
It would have been obvious at the time of the effective filing date of the application to modify McMakin to incorporate the teachings of Adato to include the above limitation. The motivation would be to effectively monitor the shelves to identify when the items need to be restocked.
Consider claim 14, McMakin discloses the method of claim 12 comprising further analyzing the generated data to yield one or more of: customer behavior; customer's height; customer's location; time spent in front of the shelf; items picked from the shelf; items returned to the shelf; direction of arrival and direction of departure; general and specific statics, such as behavior statistics (col. 21, lines 37-44 disclose that at process block 1317, for example, one or more anthropometric measurements from the rendered image can be identified and used to identify the person’s identity. Among the possible anthropometric measurements that can be used are the person’s height, the length, width, and height of various body parts, as well as various joint-to-joint and other measurements that can be identified from the rendered image and that are indicative of a person’s identity). 
Consider claim 15, McMakin fails to disclose the method of claim 14 comprising comparing the measurements to one or more predefined thresholds.  
However, Adato discloses comprising comparing the measurements to one or more predefined thresholds (col. 210, lines 20-28 disclose the processing device may determine, based on the current inventory estimated by analyzing image data and product supply information, a predicted inventory of the at least one product type during the second time period. Consistent with the present disclosure, the predicted inventory may include a quantity estimation of the at least one product type or just an indication that the at least one product type is estimated to be above a certain threshold). 
It would have been obvious at the time of the effective filing date of the application to modify McMakin to incorporate the teachings of Adato to include the above limitation. The motivation would be to effectively identify out-of-stock situation and restock the shelves for items
Consider claim 16, McMakin fails to disclose the method of claim 15 comprising generating an alert when the quantity of a given item drops below a threshold.
However, Adato discloses generating an alert when the quantity of a given item drops below a threshold (col. 1, lines 60-64 discloses system may receive an image depicting a store shelf having products displayed thereon, identify the products on the store shelf, and trigger an alert when disparity exists between the desired product placement and the actual product placement. Col. 55, lines 12-13 disclose generating real-time automated alerts when products are out of shelf (or near out of shelf)).
It would have been obvious at the time of the effective filing date of the application to modify McMakin to incorporate the teachings of Adato to include the above limitation. The motivation would be to effectively identify out-of-stock situation and restock the shelves for items.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McMakin (US7844081) and Adato (US10521646B2) in further view of Sentelle (US8779965).
Consider claim 5, McMakin and Adato fail to disclose the system of claim 2 wherein the movement tracking method comprises: averaging a number of generated images of the one or more images over time to filter out non-moving objects; detecting real targets by finding peaks in the image intensity; clustering the peaks into a number of possible identified objects; tracking the identified objects location using a prediction filter.  
However, Sentelle discloses averaging a number of generated images of the one or more images over time to filter out non-moving objects (col. 17, lines 52-57 discloses three trans missions can provide three separate data snapshots of a given scene. These Snapshots may each have some differences due to signal noise, unwanted reflection, leakage, or other interference. By averaging the three data sets, the effect of such interference is reduced); filtering out the averaged images false targets identifications (col. 8, lines 53-55 disclose minimization procedure attenuates sidelobes associated with the MT signature, back-wall shadow, and front-wall response); filtering out the averaged images false targets identifications (col. 33, lines 52-55 disclose the process 1600 may reduce or eliminate false alarms arising from systemic errors (such as false alarms arising from a multi-path reflection), resulting in improved performance); detecting real targets by finding peaks in the image intensity (col. 31, lines 63-65 disclose the processing can include use of a heuristic to discover peaks within the averaged scene data. Col 37, lines 44-59 disclose the CFAR filter may find targets by comparing the energy (intensity) in each cell of the range-doppler map with the average of its surrounding cells. At this stage, the relative signal amplitudes (peaks) from the front and back channels for each target is determined. For example, targets behind the sensor, such as the user of the sensor, may be suppressed. A clutter mapping process may suppress detections that are identified as clutter. The clutter mapping process may use an M-of-N binary detector to filter out transient detections leaving those detections that persist. The detections that persist are more likely to be true targets and not systematic errors); clustering the peaks into a number of possible identified objects (Fig. 14B disclose clustering of reflections and the existence of objects can be determined form the cluster of reflections); tracking the identified objects location using a prediction filter (Fig. 15D disclose a flow chart to track movement of a moving object. Col. 33, lines 43-44 disclose a fully-coupled extended Kalman filter that tracks in the cartesian coordinate space).
It would have been obvious at the time of the effective filing date of the application to incorporate the movement tracking method disclosed by Sentelle into McMakin and Adato, so as to effectively eliminate ghost targets and hence, generate accurate tracking information.
Claim 18 is rejected using the same rationale that was used for the rejection of claim 5.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over McMakin (US7844081), Adato (US10521646B2) and Sentelle (US8779965) in further view of MacMillan (US20140278742A1).
Consider claim 6, McMakin, Adato and Sentelle fail to disclose the movement tracking method further comprises: classifying the identified objects into two defined groups: passersby customers and interested customers. 
However, MacMillan discloses classifying the identified objects into two defined groups: passersby customers and interested customers (para 91 discloses the customers behavior data collected and/or created as described above may be transferred to the reporting unit 108 for further processing and/or analyzing. Para 93 discloses the customer's behavior data show the number of passers by, impression, stops, and bailout data for the fixture 112. Passers by are the customers who pass a pre-defined area, and the number of the passers by is the counting statistics for the pre-defined zone. Impression i.e. interested customers indicates that customers look at certain product, display, media or others).
It would have been obvious at the time of the effective filing date of the application to modify McMakin, Adato and Sentelle to incorporate the teachings of MacMillan to include the above limitation. The motivation would be to establish the products that attracts the interests of the customers thereby promoting sales. 
Consider claim 8, McMakin, Adato and Sentelle discloses the radar system of claim 6, further comprising monitoring the items on the shelf being moved by the customer.
However, MacMillan discloses monitoring the items on the shelf being moved by the customer (para 71 discloses a touch is a gesture of the customer 110C when he or she reaches out to products displayed on a fixture 112 in the store. The fixture 112 may be a vertical fixture, such as a product shelf or a rack, or a horizontal fixture such as a table with products displaying on top. As shown in FIG.15A, when the customer 110C touches a piece of merchandise on the fixture, a sensor 302 captures the gesture).
It would have been obvious at the time of the effective filing date of the application to modify McMakin, Adato and Sentelle to incorporate the teachings of MacMillan to include the above limitation. The motivation would be to improve the inventory management in the retail store. 
Claims 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over McMakin (US7844081) and Adato (US10521646) in further view of Lalezari (US8248298).
Consider claim 10, McMakin and Adato fail to disclose the system of claim 1 comprising at least two linear arrays of antennas, wherein at least two of said at least two linear arrays are orthogonal to each other.  
However, Lalezari discloses two linear arrays of antennas, wherein at least two of said at least two linear arrays are orthogonal to each other (fig. 5B discloses linear transmit array and receive array orthogonal to each other).
It would have been obvious at the time of the effective filing date of the application to modify McMakin and Adato to incorporate the teachings of Lalezari to include the above limitation. The motivation would be to benefit from a variety of system performance enhancements. Such benefits include beam agility; ability to form multiple beams; and packaging and form factors (conformal or low profile) (Lalezari, col. 3, lines .23-27).
Consider claim 11, McMakin and Adato fail to disclose the radar system of claim 1 comprising at least four linear arrays of antennas, wherein at least two of said at least four linear arrays of antennas are orthogonal to each other and at least two of said at least four linear arrays of antennas are parallel to each other.  
However, Lalezari discloses four linear arrays of antennas, wherein at least two of said at least four linear arrays of antennas are orthogonal to each other and at least two of said at least four linear arrays of antennas are parallel to each other (col. 12, lines 45-51 discloses orthogonal phased array antenna system, which preferably comprises at least two pairs of antennas, the first pair comprising first linear  1D array 14 and second linear 1D array 15, oriented in an orthogonal position to array 14, and the second pair comprising third linear 1D array 16 and fourth linear 1D array 17, oriented in an orthogonal position to array 16. 1D array 14 is parallel to 1D array 16 and 1D array 16 is parallel to 1D array 17).
It would have been obvious at the time of the effective filing date of the application to modify McMakin and Adato to incorporate the teachings of Lalezari to include the above limitation. The motivation would be to benefit from a variety of system performance enhancements. Such benefits include beam agility; ability to form multiple beams; and packaging and form factors (conformal or low profile) (Lalezari, col. 3, lines .23-27).
Allowable Subject Matter
Claims 3-4 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 3 will be allowable for showing the system of claim 2 wherein said object identification method comprises: subtracting an initial image representing the leakage radiation between antenna elements in said plurality of electromagnetic antennas and a captured background radiation image of an empty area; finding local peaks in the subtracted image by taking the local derivative for each direction in each voxel in the subtracted image; filtering the identified local peaks by thresholding the intensity value interpolated from a pre-calculated table depending on the relative distance of the identified objects from the radar system;  clustering the peaks into groups according to a known geometry of the identified objects and identifying the number of objects in the area of the monitored environment.
With reference to claim 3, none of the prior art of record discloses in combination the claimed features above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
Claim 17 is also allowed for the same reason. In that the dependent claim 4 depends from allowable dependent claim 3, claim 4 is allowable for at least, the reasons for which
dependent claim 3 is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Thur 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGLOIRE VLADIMIR can be reached on (571) 270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648